Court of Appeals
                                           Third District of Texas
                                           P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                  www. txcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                     JEFFREY D. KYLE. CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON. JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                          March-5^2015


The Honorable Velva L. Price
Criminal District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number     03-08-00718-CR and 03-08-00719-CR
         Trial Court Case Number:    D-l-DC-08-202690 and D-l-DC-08-202691

Style:    Jeffrey Todd Cook
          v. The State of Texas


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         SEALED: State's Exhibit 3




                                                     Very truly yours,




                                                    Jeffrey D. Kyle, Clerk


                                           Filed in The District Court
                                            of Travis County, Texas

                                                 MAR 12 2015
                                                                            /HK_
                                           At                         M.
                                           Velva L. Price, District Clerk